Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 1 of 36

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
Judge Christine M. Arguello
Criminal Case No. 18-cr-00381-CMA-GPG
UNITED STATES OF AMERICA,
Plaintiff, ORI GINAL
Vv.

1. BRUCE HOLDER,

Defendant.

 

FINAL JURY INSTRUCTIONS

 

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 2 of 36

_ INSTRUCTION NO. 1
INTRODUCTION TO FINAL INSTRUCTIONS

Members of the Jury:

In any jury trial there are, in effect, two judges. | am one of the judges, you
are the other. | am the judge of the law. You, as jurors, are the judges of the facts.
| presided over the trial and decided what evidence was proper for your consideration.
It is also my duty at the end of the trial to explain to you the rules of jaw that you must
follow and apply in arriving at your verdict.

In explaining the rules of law that you must follow, first, | will give you some
general instructions that apply in every criminal case — for example, instructions about
burden of proof and insights that may help you to judge the believability of witnesses.
Then I will give you some specific rules of law that apply to this particular case and,
finally, | will explain the procedures you should follow in your deliberations, and the
possible verdicts you may return. You will be allowed to take these instructions with
you to the jury deliberation room, so you need not take notes as | read them to you.
 

381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 3 of 36

INSTRUCTION NO. 2
PURPOSE OF JURY AND DUTY TO FOLLOW INSTRUCTIONS

You are here to decide whether the Government has proved beyond a
reasonable doubt that Mr. Holder is guilty of the crimes charged. Mr. Holder is not on
trial for any act, conduct, or crime not charged in the indictment.

It is not up to you to decide whether anyone who is not on trial in this case should
be prosecuted for the crimes charged. The fact that another person also may be guilty
is no defense to a criminal charge.

The question of the possible guilt of others should not enter your thinking as
you decide whether Mr. Holder has been proved guilty of the crimes charged.

You, as jurors, are the judges of the facts. But in determining what actually
happened — that is, in reaching your decision as to the facts — it is your sworn duty to
follow all of the rules of law as | explain them to you.

You have no right to disregard or give special attention to any one instruction,
or to question the wisdom or correctness of any rule | may state to you. You must not
substitute or follow your own notion or opinion as to what the law is or ought to be.

It is your duty to apply the law as | explain it to you, regardless of the consequences.
However, you should not read into these instructions, or anything else | may have said
or done, any suggestion as to what your verdict should be. That is entirely up to you.

[tis also your duty to base your verdict solely upon the evidence, without
prejudice or sympathy. That was the promise you made and the oath you took.

 
0381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 4 of 36

    
    
  
 
 
    
  
 
 
   

INSTRUCTION NO. 3
ALL PERSONS EQUAL BEFORE THE LAW - IMPLICIT BIAS

You should consider and decide this case as a dispute between persons of equal
standing in the community, of equal worth, and holding the same or similar stations in
life. Corporations and governmental agencies are entitled to the same fair trialasa
private individual. All persons, including corporations, governmental agencies, and
other organizations stand equal before the law, and are to be treated as equals. You
should not be influenced by who the parties are, or who the witnesses are, i.e., whether
they are rich or poor, young or old, well-educated or not.

You also should be aware of the natural human tendency to look at others, and
to filter what they have to say, through the lens of our own personal experience and
background. Because we all do this, we often see life — and evaluate evidence — ina
way that tends to favor people who are like ourselves or who have had life experiences
like our own. In deciding this case, | urge you to be aware of this natural human
tendency to stereotype other people and to make assumptions about them based on the
stereotypes, and | urge you to avoid such stereotyping.

 
Document 571 Filed 04/19/21 USDC Colorado Page 5 of 36

    
 
   
  
 
 
 
 
 
 
 
 
   
  
 
 
 
 
 
 
   

INSTRUCTION NO. 4
PRESUMPTION OF INNOCENCE, BURDEN OF PROOF,
AND REASONABLE DOUBT

The Court instructs you that you must presume Mr. Holder to be innocent of the
crimes charged. Thus, Mr. Holder, although accused of crimes in the indictment, begins
the trial with a “clean slate” — with no evidence against him. The law permits the jury to
consider only legal evidence presented in court. The indictment or formal charge
against Mr. Holder is not evidence of guilt. In fact, it is not evidence of any kind.

The Government has the burden of proving Mr. Holder guilty beyond a
reasonable doubt. Unless the Government proves, beyond a reasonable doubt, that Mr.
Holder has committed each and every element of the offenses charged in the
indictment, you must find him not guilty of those offenses not proven. This burden
never shifts to Mr. Holder because the law never imposes upon a defendant in a
criminal case the burden or duty of calling any witnesses, producing any evidence, or
even cross-examining the Government's witnesses.

Although the Government’s burden of proof is a strict and heavy burden, proof
beyond a reasonable doubt does not mean proof beyond all possibie doubt. There are
very few things in this world that we know with absolute certainty. The test is one of
reasonable doubt. A “reasonable doubt” is a doubt based upon reason and common
sense after careful and impartial consideration of all the evidence in the case.
Reasonable doubt may arise from the evidence, the lack of evidence, or the nature of
the evidence. It is the kind of doubt that would make a reasonable person hesitate to
act. Proof beyond a reasonable doubt must, therefore, be proof which is so convincing
that a reasonable person would not hesitate to rely and act upon it in making the most
important decisions in his or her own life.

 
1-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 6 of 36

    
    
    
    
    
  
 
 
 
   

INSTRUCTION NO. 5
EVIDENCE — DEFINED

You must make your decision based only on the evidence that you saw and
heard here in court. Do not let rumors, suspicions, or anything else that you may have
seen or heard outside of court influence your decision in any way.

The evidence in this case includes only what the witnesses said while they were
testifying under oath, the exhibits that | allowed into evidence, and the stipulations that

the lawyers or parties agreed to.

Nothing else is evidence. The lawyers’ statements and arguments are not
evidence. Their questions and objections are not evidence. My legal rulings are not
evidence. My comments and questions are not evidence.

During the trial, | may have not let you hear the answers to some of the questions
that the lawyers asked. | may have also ruled that you could not see some of the
exhibits that the lawyers wanted you to see. And, | may have ordered you to disregard
things that you saw or heard, or struck things from the record. You must completely
ignore all of these things. Do not even think about them. Do not speculate about what
a witness might have said or what an exhibit might have shown. These things are not
evidence, and you are bound by your oath not to let them influence your decision in any

way.

 
ase 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 7 of 36

INSTRUCTION NO. 6
EVIDENCE — DIRECT AND CIRCUMSTANTIAL — INFERENCES

There are, generally speaking, two types of evidence from which a jury may
properly determine the facts of a case. One is direct evidence, such as the testimony
of an eyewitness. The other is indirect or circumstantial evidence, that is, the proof of
a chain of facts which point to the existence or non-existence of certain other facts.

As a general rule, the law makes no distinction between direct and circumstantial
evidence. The law simply requires that you find the facts in accord with all the evidence
in the case, both direct and circumstantial.

Although you must consider only the evidence in this case, you are permitted to
draw reasonable inferences from the testimony and exhibits; inferences you feel are
justified in the light of common experience. Inferences are conclusions that reason and
common sense lead you to draw from the facts established by the evidence in the case.

 

 

 
°18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 8 of 36

    
   
  
   
   
 
 
 
 
 
 
 
 
 
 
    
   
   
     

INSTRUCTION NO. 7
CREDIBILITY OF WITNESSES

| remind you that it is your job to decide whether the Government has proved the
guilt of Mr. Holder beyond a reasonable doubt. In doing so, you must consider all of the
evidence. This does not mean, however, that you must accept all of the evidence as
true or accurate.

You are the sole judges of the credibility or “believability” of each witness and
the weight to be given to the witness’s testimony. An important part of your job will be
making judgments about the testimony of the witnesses who testified in this case.

You should think about the testimony of each witness you have heard and decide
whether you believe all or any part of what each witness had to say, and how important
that testimony was. In making that decision, | suggest that you ask yourself a few
questions:

Did the witness impress you as honest?

Did the witness have any particular reason not to tell the truth?

Did the witness have a personal interest in the outcome in this case?

Did the witness have any relationship with either the Government or the defense?

Did the witness seem to have a good memory?

Did the witness clearly see or hear the things about which he or she testified?

Did the witness have the opportunity and ability to understand the questions clearly and
answer them directly?

Did the witness's testimony differ from the testimony of other witnesses?

When weighing the conflicting testimony, you should consider whether the
discrepancy has to do with a material fact or with an unimportant detail. You should
keep in mind that innocent misrecollection — like failure of recollection — is not
uncommon.

 

in reaching a conclusion on a particular point, or ultimately in reaching a verdict
in this case, do not make any decisions simply because there were more witnesses on
one side than on the other.
0381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 9 of 36

 

INSTRUCTION NO. 8
PRIOR STATEMENTS OF WITNESSES

You have heard the testimony of the witnesses in this case. You may have also
heard that, before this trial, a witness made a statement that may be different from his

or her testimony here in court.

This earlier statement was brought to your attention only to help you decide how
believable the witness's testimony in this trial was. You cannot use it as proof of
anything else. You can only use it as one way of evaluating the witness's testimony
here in court.

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 10 of 36

INSTRUCTION NO. 9
IMPEACHMENT BY PRIOR CONVICTION

The testimony of a witness may be discredited or impeached by showing that the
witness previously has been convicted of a felony, that is, of a crime punishable by
imprisonment for a term of years [, or of a crime of dishonesty or false statements]. A
prior conviction does not mean that a witness is not qualified to testify, but is merely one
circumstance that you may consider in determining the credibility of the witness. You

may decide how much weight to give any prior conviction that was used to impeach a
witness.

 

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 11 of 36

 

INSTRUCTION NO. 10
TESTIMONY OF ACCOMPLICES AND INFORMANTS

The Government called as witnesses alleged accomplices, who were named as
a co-defendants in the indictment. The Government has entered into a plea agreement
with the co-defendants, providing for the dismissal of some charges and a
recommendation of a lesser sentence than the co-defendants would otherwise likely
receive. Plea bargaining is lawful and proper, and the rules of this court expressly
provide for it.

An alleged accomplice, including one who has entered into a plea agreement
with the Government, is not prohibited from testifying. On the contrary, the testimony of
an alleged accomplice may, by itself, support a guilty verdict. You should receive this
type of testimony with caution and weigh it with great care. You should never convict a
defendant upon the unsupported testimony of an alleged accomplice, unless you
believe that testimony beyond a reasonable doubt. The fact that an accomplice has
entered a guilty plea to the offense charged is not evidence of the guilt of any other
person.

Similarly, you have heard evidence from informants. An informant is someone
who provides evidence against someone else for a personal reason or advantage. The
testimony of an informant alone, if believed by the jury, may be of sufficient weight to

sustain a verdict of guilt, even though not corroborated or supported by other evidence.
You must examine and weigh an informant’s testimony with greater care than the
testimony of an ordinary witness. You must determine whether the informant’s
testimony has been affected by self-interest, by an agreement he or she has with the
Government, by his or her own interest in the outcome of the case, or by prejudice
against the defendant.

You should not convict a defendant based on the unsupported testimony of an
informant, unless you believe the unsupported testimony beyond a reasonable doubt.

|
11 |

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 12 of 36

INSTRUCTION NO. 11
WITNESS’S USE OF ADDICTIVE DRUGS

You heard from some witnesses who may be considered to be abusers of drugs.
The testimony of a drug abuser must be examined and weighed by the jury with greater
caution than the testimony of a witness who does not abuse drugs.

You must determine whether the testimony of those witnesses has been affected
by the use of drugs or the need for drugs.

12

 
ase 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 13 of 36

 

INSTRUCTION NO. 12
EXPERT WITNESS OPINION EVIDENCE

The rules of evidence ordinarily do not permit witnesses to testify as to their own
opinions or their own conclusions about important questions in a trial. An exception to
this rule exists as to those persons who are described as “expert witnesses.” An “expert
witness” is someone who, by education or by experience, may have become
knowledgeable in some technical, scientific, or very specialized area. If such
knowledge or experience may be of assistance to you in understanding some of the
evidence or in determining a fact, an “expert witness” in that area may state an opinion
as to a matter in which he or she claims to be an expert.

You should consider each expert opinion received in evidence in this case and
give it such weight, if any, as you may think it deserves. You should consider the
testimony of expert witnesses just as you consider other evidence in this case. If you
should decide that the opinion of an expert witness is not based upon sufficient
education or experience, or if you should conclude that the reasons given in support of
the opinion are not sound, or if you should conclude that the opinion is outweighed by
other evidence, you may disregard the opinion in part or in its entirety.

As | have told you several times, you — the jury — are the sole judges of the facts
of this case.

13
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 14 of 36

INSTRUCTION NO. 13
NON-TESTIFYING DEFENDANT

Mr. Holder did not testify and | remind you that you cannot consider his decision
not to testify as evidence of guilt. You must understand that the Constitution of the
United States grants to a defendant the right to remain silent. That means the right not
to testify. That is a constitutional right in this country, it is very carefully guarded, and
you must not presume or infer guilt from the fact that a defendant does not take the

witness stand and testify or call any witnesses.

 

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 15 of 36

INSTRUCTION NO. 14
JURY’S RECOLLECTION CONTROLS

If any reference by the Court or by counsel to matters of testimony or exhibits
does not coincide with your own recollection of that evidence, it is your recollection that
should control during your deliberations and not the statements of the Court or of
counsel.

You are the sole judges of the evidence received in this case.

15
ase 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 16 of 36

INSTRUCTION NO. 15
SPECIAL INVESTIGATIVE TECHNIQUES NOT REQUIRED

During the trial, you have heard testimony of witnesses and argument by Mr.
Holder that the Government did not utilize specific investigative techniques. You may
consider these facts in deciding whether the Government has met its burden of proof,
because as | told you, you should look to alt of the evidence or lack of evidence in
deciding whether a defendant is guilty. However, you also are instructed that there is
no legal requirement that the Government use any specific investigative techniques to
prove its case. There is no requirement for the Government to attempt to conduct
controlled purchases directly with Mr. Holder, take fingerprints, or take particular
photographs, or that it offer such items into evidence. Law enforcement techniques are

not your concern.

| am sure that at least one of you has seen the popular TV shows, CSI, or Law &
Order. The TV standards, and the capabilities of law enforcement as portrayed on TV
and in the movies, do not apply here to this trial. Witness testimony is sufficient to
establish the charges in this case. Specific investigative techniques, such as DNA and
fingerprints, are not required to be presented in order for you to find Mr. Holder guilty of
the charges in this case. Please dismiss from your deliberations in consideration of the
appropriate verdict in this case, any investigative techniques which you may have seen
on TV or in the movies, as well as anything else about which there was no evidence.

Your concern, as | have said, is to determine whether or not, on the evidence or
lack of evidence, Mr. Holder’s guilt has been proved beyond a reasonable doubt.

16
~. Vase 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 17 of 36

INSTRUCTION NO. 16
CAUTION — PUNISHMENT

If you find Mr. Holder guilty, it will be my duty to decide what the punishment will
be. You should not discuss or consider the possible punishment in any way while
deciding your verdict.

 

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 18 of 36

INSTRUCTION NO. 17
THE INDICTMENT IS NOT EVIDENCE

An indictment is only a formal method used by the Government to accuse a
defendant of a crime. It is not evidence of any kind against Mr. Holder. Mr. Hoider is
presumed to be innocent of the crimes charged. Even though this indictment has been
returned against Mr. Holder, he begins this trial with absolutely no evidence against him.

Mr. Holder has pleaded “Not Guilty” to this indictment and, therefore, denies that
he is guilty of the charges.

 

 

18

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 19 of 36

INSTRUCTION NO. 18
“ON OR ABOUT”

The indictment charges that crimes were committed “on or about” certain dates.
The Government must prove beyond a reasonable doubt that Mr. Holder committed
each crime reasonably near these dates.

19

 
 

ase 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 20 of 36

INSTRUCTION NO. 19
COUNT 1: Conspiracy to Distribute Controlled Substance
and Counterfeit Controlled Substance.

Count 1 of the Second Superseding Indictment charges that between in or about
June, 2017, and in or about January, 2019, within the State and District of Colorado and
elsewhere, the defendants, BRUCE HOLDER, LEXUS HOLDER, CORINA HOLDER,
GERI BOCHMANN, JESSICA BRADY, and MARIE MATOS, did knowingly and
intentionally conspire with each other and with persons known and unknown to the
Grand Jury to distribute or possess with intent to distribute 400 grams or more of a
mixture or substance containing a detectable amount of fentanyl, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)
and (b)(1){A)(vi), and such substance, without authorization, bore an identifying mark
that falsely purported the substance to be the product of Mallinckrodt, Inc., a
manufacturer of controlled substances, which did not, in fact, manufacture such
substance, in violation of Title 21, United States Code, Sections 841(a)(2) and
(b)(1)(A)(vi}.. Allin violation of Title 21, United States Code, Section 846.

Section 846 of Title 21 of the United States Code provides, in part, that “[a]ny |
person who ... conspires to commit any offense defined in this subchapter shail be :
subject to the same penalties as those prescribed for the offense, the commission of 2
which was the object of the . . . conspiracy.”

This law makes it a crime for anyone to conspire with someone else to violate
federal laws pertaining to controlled substances. To find Mr. Holder guilty of this crime
you must be convinced that the Government has proved each of the following beyond a
reasonable doubt:

First: two or more persons agreed to violate the federal drug laws by:
(1) distributing or possessing with intent to distribute fentanyl, or
(2) distributing or possessing with intent to distribute a counterfeit
substance:

Second: Mr. Holder knew the essential objective of the conspiracy;

Third: Mr. Holder knowingly and voluntarily involved himself in the conspiracy;
and

Fourth: there was interdependence among the members of the conspiracy

If you find Mr. Holder guilty of conspiracy, then you must also decide, unanimously,
whether the amount of controlled substances attributable to Mr. Holder's own acts as
well as his co-conspirators’ reasonably foreseeable acts in furtherance of the conspiracy
was at least 400 grams or more of a mixture or substance containing a detectable
amount of fentanyl.

20

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 21 of 36

A conspiracy is an agreement between two or more persons to accomplish an
unlawful purpose. It is a kind of “partnership in criminal purposes” in which each
member becomes the agent or partner of every other member. The evidence may
show that some of the persons involved in the alleged conspiracy are not on trial. This
does not matter. There is no requirement that all members of a conspiracy be charged
or tried together in one proceeding.

The evidence need not show that the members entered into an express or formal
agreement. Nor does the law require proof that the members agreed on all the details.
But the evidence must show that the members of the alleged conspiracy came to a
mutual understanding to try to accomplish a common and unlawful plan.

If you are convinced that the charged conspiracy existed, then you must next
determine whether Mr. Holder was a member of that conspiracy, that is, whether he
knew at least the essential goals of the conspiracy and voluntarily chose to be part of it.
The law does not require proof that Mr. Holder knew all the other members of the
conspiracy or knew all the details about how activities were to be carried out. A person
may belong to a conspiracy for a brief period of time or play a minor role. On the other
hand, proof is not sufficient if it merely shows that Mr. Holder knew about the existence
of the conspiracy or was associated with members of the conspiracy. Rather, the
evidence must show Mr. Holder knowingly joined the conspiracy with the intent to
advance its purposes.

You are also required to find that interdependence existed among the members
of the conspiracy. This means that the members intended to act for their shared mutual
benefit. To satisfy this element, you must conclude that the defendant participated in a
shared crimina! purpose and that his actions constituted an essential and integral step
toward the realization of that purpose.

The term “counterfeit substance” means a controlled substance which, or the
container or labeling of which, without authorization, bears the trademark, trade name,
or other identifying mark, imprint, number, or device, or any likeness thereof, of a
manufacturer, distributor, or dispenser other than the person or persons who in fact
manufactured, distributed, or dispensed such substance and which thereby falsely
purports or is represented to be the product of, or to have been distributed by, such
other manufacturer, distributor, or dispenser.

Fentanyl and oxycodone are both controlled substances within the meaning of

the law. Mallinckrodt, Inc., is a manufacturer, distributor, or dispenser of controlled
substances.

21
ase 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 22 of 36

    
   
   
 
 
   

INSTRUCTION NO. 20
UNANIMITY OF THEORY

Now, Count 1 includes two alleged objectives of the conspiracy: (1) distribution
or possession with intent to distribute fentanyl, and (2) distribution or possession with
intent to distribute a counterfeit substance. The Government does not have to prove all
of these objectives for you to return a guilty verdict on Count 1. But, in order to return a
guilty verdict, all twelve of you must agree upon which of the objectives, if any, Mr.
Holder conspired with others to commit and that he conspired to commit at least one of

the objectives listed.

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 23 of 36

  

INSTRUCTION NO. 21
SINGLE AND SEPARATE CONSPIRACIES

Count 1 of the indictment charges that the defendant was a member of one
single conspiracy to commit the crime of distributing and possessing with intent to
distribute 400 grams or more of a mixture or substance containing a detectable amount
of fentanyl, a Schedule II controlled substance, and such substance, without
authorization, bore an identifying mark that falsely purported the substance to be the
product of Mallinckrodt, Inc.

The defendant has argued that there were really two or more separate
conspiracies, instead of the single conspiracy charged in the indictment.

You must determine whether the single conspiracy, as charged in the indictment,
existed, and if it did, whether the defendant was a member of it.

Proof of several separate conspiracies is not proof of the single, overall
conspiracy charged in the indictment, unless one of the several conspiracies which is
proved is the single conspiracy charged in the indictment.

if you find that the defendant was not a member of the conspiracy charged, then
you must find the defendant not guilty, even though the defendant may have been a
member of some other conspiracy. This is because proof that a defendant was a
member of some other conspiracy is not enough to convict.

But proof that a defendant was a member of some other conspiracy would not
prevent you from returning a guilty verdict, if the government proved that he was also a
member of the conspiracy charged in the indictment.

23

 

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 24 of 36

INSTRUCTION NO. 22
COUNTS 2 & 3: Distribution of Controlled Substance

Count 2 of the Second Superseding Indictment charges that on or about
December 26, 2017, within the State and District of Colorado, the defendant, BRUCE
HOLDER, did knowingly or intentionally distribute a mixture or substance containing a
detectable amount of fentany!, a Schedule {| controlled substance, the use of which
resulted in the death of J.E. on or about December 28, 2017. Allin violation of Title 21,
United States Code, Sections 841(a)(1) and (b)(1)(C).

Count 3 of the Second Superseding Indictment charges that on or about
December 26, 2017, within the State and District of Colorado, the defendant, BRUCE
HOLDER, did knowingly or intentionally distribute a mixture or substance containing a
detectable amount of fentanyl, a Schedule [I controlled substance, the use of which
resulted in serious bodily injury to Z.G. on or about December 28, 2017. All in violation
of Title 21, United States Code, Sections 841{a)(1) and (b)(1)(C).

owr
Section 841(a)(1) oF Title 21 of the United States Code provides, in part, that:

“(a) .. . it shall be unlawful for any person knowing or intentionally—

(1) to... distribute ...acontrolled substance; ... .’

This law makes it a crime to distribute a controlled substance. Fentanyl is a
controlled substance within the meaning of the law. To find Mr. Holder guilty of this
crime you must be convinced that the Government has proved each of the following
beyond a reasonable doubt:

First: Mr. Holder knowingly or intentionally distributed a controlled substance as
charged; and

Second: the substance was in fact fentany).

The term “distribute” means to deliver or to transfer possession or control of
something from one person to another. The term “distribute” includes the sale of
something by one person to another. It is not necessary, however, for the Government
to prove that any transfer of money or other thing of value occurred at the same time as,
or because of, the distribution.

lf you find Mr. Holder guilty of Count 2 or Count 3, then you must also decide,
unanimously, whether death or serious bodily injury resulted from use of the fentanyl.

In order to establish that death resulted from use of the fentanyl, the Government
must prove that a person died as a consequence of his or her use of fentanyl distributed
by Mr. Holder on or about the dates alleged in the indictment. This means that the
Government must prove beyond a reasonable doubt that but for the use of the fentanyl,

24

 

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 25 of 36

the person would not have died. The Government is not required to prove that Mr.
Holder intended to cause the death of the person or that his or her death was
foreseeable by Mr. Holder or by others.

“Serious bodily injury” means an injury that involves a serious risk of death,
protracted and obvious disfigurement, or a protracted loss or impairment of a physical or
mental bodily function. In order to establish that serious bodily injury resulted from use
of the fentanyl}, the Government must prove that a person suffered serious bodily injury
as a consequence of his or her use of fentanyl distributed by Mr. Holder on or about the
dates alleged in the indictment. This means that the Government must prove beyond a
reasonable doubt that but for the use of the fentanyl, the person would not have
suffered serious bodily injury. The Government is not required to prove that Mr. Holder
intended to cause serious bodily injury to the person or that serious bodily injury was
foreseeable by Mr. Holder or by others.

25

 
Case 1:18-cr-00381-CMA-GPG Document571 Filed 04/19/21 USDC Colorado Page 26 of 36

   
   
   
     
 
 
 
 
 
  
 
   
  
  
 
  
  
   
   
 
   
 
  
 
 
 
  
 
   

INSTRUCTION NO. 23
COUNT 4: Distribution of Counterfeit Controlled Substance

Count 4 of the Second Superseding indictment charges that on or about
December 26, 2017, within the State and District of Colorado, the defendant, BRUCE
HOLDER, did knowingly or intentionally distribute or possess with intent to distribute a
counterfeit controlled substance which, without authorization, bore an identifying mark
that falsely purported the substance to be the product of Mallinckrodt, Inc., a
manufacturer of controlled substances, which did not, in fact, manufacture such
substance; and did aid, abet, counsel, command, induce, or procure the same. All in
violation of Title 21, United States Code, Sections 841(a)(2) and (b)(1})(C); and Title 18,
United States Code, Section 2.

Section 841(a)(2) of Title 21 of the United States Code provides, in part, that:
“(a)... it shall be unlawful for any person knowing or intentionally—

(1) to... distribute... orto possess with intent to... distribute...a
counterfeit substance.”

This law makes it a crime to distribute or possess with intent to distribute a
counterfeit substance. To find Mr. Holder guilty of this crime you must be convinced
that the Government has proved each of the following beyond a reasonable doubt:

First: Mr. Holder Knowingly or intentionally distributed or possessed with intent
to distribute a controlled substance as charged:

Second: the substance was in fact fentany/;

Third: — the substance, without authorization, bore the trademark, identifying mark,
or imprint of Mallinckrodt, Inc.; and

Fourth: Mallinckrodt, Inc., did not in fact manufacture, distribute, or dispense the
substance distributed or possessed by Mr. Holder.

The term “distribute” means to deliver or to transfer possession or control of
something from one person to another. The term “distribute” includes the sale of
something by one person to another. It is not necessary, however, for the Government
to prove that any transfer of money or other thing of value occurred at the same time as,
or because of, the distribution.

To “possess with intent to distribute” means to possess with intent to deliver or
transfer possession of a controlled substance to another person, with or without any
financial interest in the transaction.

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 27 of 36

Fentanyl is a controlled substance within the meaning of the law. Mallinckrodt,
Inc., is a manufacturer, distributor, or dispenser of controlled substances.

27

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 28 of 36

INSTRUCTION NO. 24
SEPARATE COUNTS

Counts 2, 3, and 4 each relate to the same mixture or substance involved in an
alleged chain of distribution, but also involve separate additional factual determinations
that you must make. It will be your function as the jury to determine if the Government
has established Mr. Holder’s guilt beyond a reasonable doubt of any one or all of
Counts 2, 3, and 4.

Each crime or offense as charged and the evidence applicable thereto should be
considered separately as to each count. The fact that you may find the defendant guilty
or not guilty of one crime or offense should not control your verdict with reference to any
of the other crimes or offenses charged. As | have stated, Count 1 is one offense. And
Counts 2, 3, and 4 each relate to the same mixture or substance involved in an alleged
chain of distribution.

28

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 29 of 36

INSTRUCTION NO. 25
KNOWLEDGE OF PRECISE CONTROLLED SUBSTANCE NEED NOT BE PROVEN

It is not necessary for the Government to prove that Mr. Holder knew the precise
nature of the controlled substance that was possessed or distributed.

The Government must prove beyond a reasonable doubt, however, that Mr.
Holder did know that some type of controlled substance was possessed or distributed.

29

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 30 of 36

INSTRUCTION NO. 26
PROOF OF KNOWLEDGE OR INTENT

The intent of a person or the knowledge that a person possesses at any given
time may not ordinarily be proved directly because there is no way of directly
scrutinizing the workings of the human mind. !n determining the issue of what a person
knew or what a person intended at a particular time, you may consider any statements
made or acts done by that person and all other facts and circumstances received in
evidence which may aid in your determination of that person's knowledge or intent.

You may infer, but you certainly are not required to infer, that a person intends
the natural and probable consequences of acts knowingly done or knowingly omitted. It
is entirely up to you, however, to decide what facts to find from the evidence received
during this trial.

30

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 31 of 36

INSTRUCTION NO. 27
“KNOWINGLY” DEFINED

The term “knowingly,” as used in these instructions to describe the alleged state
of mind of Mr. Holder, means that he was conscious and aware of his action, realized
what he was doing or what was happening around him, and did not act because of
ignorance, mistake, or accident.

31

 

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 32 of 36

INSTRUCTION NO. 28
“INTENTIONALLY” DEFINED

The term intentionally, where | have used it in these instructions, means, “deliberately
and purposely.” That is, Mr. Holder's acts must have been the product of his conscious
objective, rather than the product of mistake or accident.

32

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 33 of 36

INSTRUCTION NO. 29
“TO POSSESS” DEFINED

The term “to possess” means to exercise control or authority over something at a
given time. There are several types of possession — constructive, sole, and joint.

The “possession” is considered to be actual when a person knowingly has direct
physical control or authority over something. The “possession” is called constructive
when a person does not have direct physical control over something, but can knowingly
control it and intends to control it, sometimes through another person.

The “possession” may be knowingly exercised by one person exclusively which

is called sole possession, or the “possession” may be knowingly exercised jointly when
itis shared by two or more persons.

33

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 34 of 36

INSTRUCTION NO. 30
DUTY TO DELIBERATE — VERDICT FORM

After the closing arguments, the court security officer will escort you to the jury

room and will give you the original jury instructions and the original verdict form. Any
exhibits admitted into evidence will also be placed in the jury room for your review.
You will be allowed to take your notes and your copy of the jury instructions that | have
just read with you. The original of the jury instructions and the exhibits are a part of the
Court record. Do not place any marks or notes on them. Your copy of the instructions
may be marked or used in any way you see fit.

When you go to the jury room, you should first select a foreperson, who will help
to guide your deliberations and will speak for you here in the courtroom. The second
thing you should do is review the instructions. Not only will your deliberations be more
productive if you understand the legal principles upon which your verdict must be
based, but for your verdict to be valid, you must follow the instructions throughout your
deliberations. Remember, you are the judges of the facts, but you are bound by your
oath to follow the law stated in the instructions.

A Verdict Form has been prepared to help guide you through your deliberations.
To reach a verdict, whether it is guilty or not guilty, all of you must agree. Your verdict
must be unanimous on each count of the indictment. Your deliberations will be secret.
You will never have to explain your verdict to anyone. Your foreperson will write the
unanimous answer of the jury in the space provided for each count of the indictment,
either guilty or not guilty. This is the only verdict form that you will receive, so please
do not write on the original verdict form or indicate your answer to any questions on the
original verdict form until you have all agreed on the answer.

During your deliberations, you must not communicate with or provide any
information to anyone by any means about this case. You may not use any electronic
device or media, such as a telephone, cell phone, smart phone, iPhone, Blackberry or
computer; the internet, any internet service, or any text or instant messaging service; or
any internet chat room, blog, or website such as Facebook, My Space, LinkedIn,
YouTube or Twitter, to communicate to anyone any information about this case or to
conduct any research about this case until | accept your verdict.

This is an important case. If you should fail to agree upon a verdict, the case is
left open and must be tried again. Obviously, another trial would require the parties to
make another large investment of time and effort, and there is no reason to believe that
the case can be tried again by either side better or more exhaustively than it has been
tried before you.

You are reminded that Mr. Holder is presumed innocent, and that the
Government, not Mr. Holder, has the burden of proof and it must prove Mr. Holder guilty
beyond a reasonable doubt. As judges of the facts, you must decide whether the
Government has proved Mr. Holder's guilt beyond a reasonable doubt.

34

 
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 35 of 36

It is your duty, as jurors, to. consult with one another and deliberate with a view
toward reaching an agreement, if you can do so without violence to individual judgment.
Each of you must decide the case for yourself, but do so only after an impartial
consideration of the evidence with your fellow jurors. Those of you who believe that the
Government has proved Mr. Holder guilty beyond a reasonable doubt should stop and
ask yourselves if the evidence is really convincing enough. Those of you who believe
that the Government has not proved Mr. Holder guilty beyond a reasonable doubt
should stop and ask yourselves if the doubt you have is a reasonable one. In the
course of your deliberations do not hesitate to reexamine your own views and change
your opinion if you are convinced it is erroneous. But do not surrender your honest
conviction as to the weight or effect of evidence solely because of the opinion of your
fellow jurors, or for the mere purpose of returning a verdict.

After you reach a verdict, your foreperson should ensure that the original verdict
form is complete and then he or she must sign and date the original verdict form. The
foreperson should then advise the court security officer that you have reached a verdict,
but do not tell the court security officer what your verdict is. The court security officer
will then inform me that you have reached a verdict. The foreperson should remain in
possession of the original verdict form until you return to the courtroom and | request
that it be given to me.

35
Case 1:18-cr-00381-CMA-GPG Document 571 Filed 04/19/21 USDC Colorado Page 36 of 36

INSTRUCTION NO. 31
COMMUNICATIONS WITH THE COURT

If it becomes necessary during your deliberations to communicate with me, you
may send a folded note through the court security officer. Do not disclose the content of
your note to the court security officer. No member of the jury should hereafter attempt
to communicate with me except in writing and | will communicate with any member of
the jury on anything concerning the case only in writing, or orally here in open court.
You are not to tell anyone — including me — how the jury stands, numerically or
otherwise, until you have reached a unanimous verdict and | have discharged you.

lf you send a note to me containing a question or request for further direction,
please bear in mind that responses take considerable time and effort. Before giving
an answer or direction | must first notify the attorneys and bring them back to the court.
| must confer with them, listen to arguments, research the legal authorities, if necessary,
and reduce the answer or direction to writing.

There may be some question that, under the law, | am not permitted to answer.
If it is improper for me to answer the question, | will tell you that. Please do not
speculate about what the answer to your question might be or why | am not able
to answer a particular question.

36

 
